Exhibit 10.12




MODIFICATION AND APPROVAL AGREEMENT




THIS AGREEMENT ("Agreement") dated as of December ___, 2006 is made by and among
US Wireless Online, Inc., a Nevada corporation ("US Wireless”) on the one hand,
and AJW Qualified Partners, LLC, New Millennium Capital Partners II, LLC, AJW
Offshore, Ltd. and AJW Partners, LLC, on the other hand (AJW Qualified Partners,
LLC, New Millennium Capital Partners II, LLC, AJW Offshore, Ltd. and AJW
Partners, LLC are herein collectively referred to as “NIR”).




RECITALS




WHEREAS, on or near January 28, 2005, US Wireless issued 8% Callable Secured
Promissory Notes (the “Notes”) and Warrants to NIR in the following amounts:  







 

Notes

Warrants

AJW Partners LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$210,000

210,000

AJW Offshore, Ltd.

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$675,000

675,000

AJW Qualified Partners, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$585,000

585,000

New Millennium Capital Partners II, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

  $30,000

  30,000




WHEREAS, on or near May 11, 2006 the outstanding notes and warrants were amended
to adjust the conversion price on the Notes and the exercise price on the
Warrants.




WHEREAS, on or near May 11, 2006, US Wireless issued additional 8% Callable
Secured Promissory Notes and Warrants to NIR in the following amounts:




AJW Partners LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$56,000

5,600,000

AJW Offshore, Ltd.

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$180,000

18,000,000

AJW Qualified Partners, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$156,000

15,600,000

New Millennium Capital Partners II, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

  $30,000

  800,000








--------------------------------------------------------------------------------

WHEREAS, on or near December ___, 2006, US Wireless issued additional 8%
Callable Secured Promissory Notes and Warrants to NIR in the following amounts:




AJW Partners LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$34,800

1,740,000

AJW Offshore, Ltd.

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$239,200

11,960,000

AJW Qualified Partners, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$121,200

6,060,000

New Millennium Capital Partners II, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

  $4,800

  240,000




WHEREAS, on or near December ____, 2006 US Wireless entered into an Acquisition
Agreement and Option Agreement with IE Wireless, Inc., whereby IE Wireless,
Inc., agreed to purchase 50.1% of the outstanding capital stock of US Wireless
under certain terms and conditions;




WHEREAS, as a precondition to the consummation of the Acquisition Agreement and
Option Agreement, IE Wireless, Inc. has required the modification of certain
provisions of the Notes and Warrants with NIR and the overall approval of NIR to
the transaction; and




WHEREAS, all Parties believe it is in the best interest of US Wireless and NIR
to agree to the modifications and approve the transaction as set forth herein.




NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:




ARTICLE I

MODIFICATION PROVISIONS




Section 1.1

Outstanding Balances.  As of the date hereof the total outstanding balances due
and owing under the Notes, including principal, interest, penalties, and any and
all sums which are claimed due are:




FUND

PRINCIPAL

INTEREST

WARRANTS

AJW Partners LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$375,300

$15,270

7,550,000

AJW Offshore, Ltd.

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$1,487,200

$52,330

30,635,000

AJW Qualified Partners, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

$1,084,700

$42,920

22,245,000

New Millennium Capital Partners II, LLC

1044 Northern Blvd. Suite 302

Roslyn, New York 11576

  $52,800

$2,210

 1,070,000








2




--------------------------------------------------------------------------------

Section 1.2

Modification of Notes.  The Notes shall be modified as follows:




(a)

The Maturity Date shall be extended through and including December 21, 2009.




(b)

NIR grants to US Wireless a “fresh start” whereby the Notes shall not be deemed
in default as of the date hereof and no default shall be declared for a period
beginning on the date hereof and ending on a date ninety days (90) from the date
hereof.




Section 1.3

Security Agreement Modification.  The Security Agreement shall be modified as
follows:




(a)

NIR agrees that it will subordinate its security interest in the Receivables to
Rockland Financial as part of a Factoring Agreement.




Section 1.4

Registration Rights Agreement Modification.  The Registration Rights Agreement
shall be modified as follows:




(a)

NIR shall have piggyback but not demand registration rights.




Section 1.5 General Modifications and Understanding.  NIR acknowledges and
approves the following, and the contracts, understandings, notes, warrants and
agreements between NIR and US Wireless are modified to the extent that the
understanding and agreement herein causes such modification to avoid ambiguity
and conflict between provisions:




(a)

US Wireless has entered into an Agreement whereby Sutioc Enterprises, Inc. is
purchasing 50.1% of the outstanding equity in US Wireless and Sutioc
Enterprises, Inc. has been granted the option to purchase up to 95% of the total
outstanding equity;




(b)

US Wireless has granted anti-dilution protection to Sutioc, whereby Sutioc shall
maintain at all times, weighted average anti-dilution protection rights as to
the total number of issued and outstanding shares of common stock and preferred
stock of the Company from time to time, at the rate of 50.1%.




(c)

US Wireless shall become current in its periodic reporting requirements under
the Securities Act of 1934 on or before a date ninety days (90) from the date
hereof and shall remain current thereafter.




(d)

NIR shall not declare a default on any obligations associated with any of the
Agreements between NIR and US Wireless for a period beginning on the date hereof
and ending on a date ninety days (90) from the date hereof.




(e)

NIR shall have piggy back registration rights and not demand registration rights
as to all “Registerable Securities”.   




(c)

Capitalized terms shall have the meaning in the Notes, Warrants, Security
Agreement and Registration Rights Agreement as appropriate.  








3




--------------------------------------------------------------------------------

(d)

In the event of a conflict or ambiguity between the terms of this Modification
and Approval Agreement and the terms of a particular individual agreement by and
between US Wireless and NIR, the terms of this Agreement shall control and take
precedence.




(e)

NIR approves the transaction by and between US Wireless and Sutioc Enterprises,
Inc.








4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

US WIRELESS ONLINE, INC.

By:  ________________________________

Rick E. Hughes
President and Chief Executive Officer





AJW PARTNERS, LLC
By: SMS Group, LLC

By:  _______________________________
Corey S. Ribotsky
Manager





AJW OFFSHORE, LTD.
By:  First Street Manager II, LLC

By:  _______________________________
Corey S. Ribotsky
Manager





AJW QUALIFIED PARTNERS, LLC
By:  AJW Manager, LLC







By:  _______________________________
Corey S. Ribotsky
Manager





NEW MILLENNIUM CAPITAL PARTNERS II, LLC.
By:  First Street Manager II, LLC

By:  _______________________________
Corey S. Ribotsky
Manager





5


